 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Interstate Grocery Distribution, Inc. and Michael Pfeifer. Case 22±CA±21183 February 20, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS chael Pfeifer, the Charging Party, on February 22 and 26, and December 11, 1996, the General Counsel of 
the National Labor Relations Board issued a complaint 


lated Section 8(a)(1), (3), and (4) of the National 
Labor Relations Act. Although properly served copies 
of the charges and complaint, the Respondent failed to file an answer. On January 16, 1997, the General Counsel filed a Motion for Default Summary Judgment with the Board. On January 17, 1997, the Board issued an order 
transferring the proceeding to the Board and a Notice 
to Show Cause why the motion should not be granted. 
The Respondent filed no response. The allegations in 
the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint 
affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint 

close that the Region, by letter dated December 31, 1996, notified the Respondent that unless an answer 

mary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with offices and places of business in North Bergen, New Jersey, has been engaged in the interstate and spondent, in conducting its business operations, de-rived gross revenues in excess of $50,000 from the 
transportation of freight from the State of New Jersey sey. We find that the Respondent is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Local 807, Inter-
national Brotherhood of Teamsters, the Union, is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES spondent reduced the hours of its employee Michael Pfeifer, and, about February 22, 1996, laid him off. The Respondent engaged in this conduct because Pfeifer joined and assisted the Union and engaged in 
ees from engaging in these activities. The Respondent also engaged in this conduct because Pfeifer filed a charge under the Act. CONCLUSIONS OF LAW spondent has been discriminating in regard to the hire or tenure or terms and conditions of employment of its employees, thereby discouraging membership in a labor organization, and has thereby engaged in unfair labor practices affecting commerce within the meaning 
of Section 8(a)(3) and (1) and Section 2(6) and (7) of the Act. By the acts and conduct described above, the ployees for filing charges or giving testimony under 
tion 8(a)(4) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-cally, having found that the Respondent has violated the Act by reducing Pfeifer's hours and laying him off, 
we shall order the Respondent to offer him full rein-322 NLRB No. 198  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD udice to his seniority or any other rights or privileges previously enjoyed, to restore his hours, and to make 
him whole for any loss of earnings and other benefits suffered as a result of the discrimination against him. Backpay shall be computed in accordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as 
prescribed in New Horizons for the Retarded, 283 
quired to expunge from its files any and all references to the reduction in hours and layoff, and to notify 
Pfeifer in writing that this has been done. ORDER The National Labor Relations Board orders that the Respondent, Interstate Grocery Distribution, Inc., sors, and assigns, shall 1. Cease and desist from (a) Reducing employees' hours or laying them off because they join or assist Local 807, International tivities, or to discourage employees from engaging in 
these activities, or because employees file charges or give testimony under the Act. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Michael Pfeifer full reinstatement to his former job or, 
lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed, and re-store his hours. (b) Make Michael Pfeifer whole, with interest, for any loss of earnings and other benefits suffered as a 
result of the discrimination against him, in the manner set forth in the remedy section of this decision. (c) Within 14 days from the date of this Order, re-lawful reduction in hours and layoff of Michael Pfeifer and, within 3 days thereafter, notify him in writing that 
this has been done and that the unlawful reduction in hours and layoff will not be used against him in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, 
and all other records necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facilities in North Bergen, New Jersey, copies of the attached notice marked ``Appendix.''1 Copies of the notice, on forms provided by the Regional Director for Region 22, after being signed by the Respondent's spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current spondent at any time since February 22, 1996. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. February 20, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT reduce employees' hours or lay them off because they join or assist Local 807, International 
tivities, or to discourage employees from engaging in  INTERSTATE GROCERY DISTRIBUTION 3 these activities, or because employees file charges or give testimony under the Act. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board's Order, offer Michael Pfeifer full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to viously enjoyed, and restore his hours. WE WILL make Michael Pfeifer whole, with interest, for any loss of earnings and other benefits suffered as a result of the discrimination against him, less any net interim earnings. WE WILL, within 14 days from the date of the 
erences to the unlawful reduction in hours and layoff 
of Michael Pfeifer, and WE WILL, within 3 days there-after, notify him in writing that this has been done and 
that the unlawful reduction in hours and layoff will not 
be used against him in any way. INTERSTATE GROCERY DISTRIBUTION, INC. 